EXHIBIT 10.9

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (the “Agreement”) is executed effective as of June
1, 2018, by and between the holders of $4,190,463 million principal amount of
notes originally issued on August 3, 2017, as amended as of the date hereof
(“August 2017 Notes”), holders of up to $3.0 million principal amount of notes
originally issued on June 1, 2018 (“May 2018 Notes” and collectively with the
August 2017 Notes, the “Notes” and the holders of such Notes are referred to as
the “Noteholders” or “Holders”), Puritan Partners, LLC, agent to the Noteholders
(“Agent”), Oncolix, Inc., a Florida corporation (“Oncolix-Florida”) and Oncolix,
Inc., a Delaware corporation (“Oncolix-Delaware” and collectively with
Oncolix-Florida, the “Company”).

 

WHEREAS, the August 2017 Notes are secured by a security agreement, IP security
agreement and a guaranty from Oncolix-Delaware (the “August 2017 Security
Documents”) and the May 2018 Notes are secured by a security agreement, IP
security agreement and a guaranty from Oncolix-Delaware (the “May 2018 Security
Documents” and collectively with the August 2017 Security Documents, the
“Security Documents”) covering certain property owned by the Company (the
property and all other collateral covered by the Security Documents shall be
hereinafter referred to as the “Collateral”); and

 

WHEREAS, Noteholders, pursuant to the Security Documents, have each been granted
equal and ratable first priority liens and security interests in the Collateral,
and Noteholders each desire to enter into an agreement with respect to the
administration of the Collateral and the sharing of proceeds from the
Collateral.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Equal Liens. Noteholders hereby agree that the liens and security interests
in the Collateral granted to them under the Security Agreements are of equal
priority.

 

2. Joint Exercise of Remedies. Holders hereby agree that, notwithstanding any
provision of the Notes or the Security Documents to the contrary, no Holder
shall be entitled to exercise any remedy under the Security Documents with
respect to the Collateral except upon the affirmative approval of Holders
holding at least 51% of the aggregate principal balance of the Notes then
outstanding so long as such Holders shall include Puritan Partners LLC, as lead
investor in the offering (“Majority Holders”). Upon an event of default under
any of the Notes or Security Documents, any Holder may request, by written
notice to all other Holders, that the Holders consent to and approve the
exercise of certain remedies under the Security Documents. Upon obtaining
affirmative consent and approval of Majority Holders for the exercise of any
remedy under the Security Documents, all Holders consent and agree to the
exercise of that remedy on behalf of all Holders. Majority Holders shall cause
such remedies to be exercised and shall use reasonable efforts to enforce the
lien and security interest granted under the Security Documents and realize on
the Collateral. If Majority Holders do not consent to the exercise of any
remedy, then all Holders hereby agree to abide by that decision. Notwithstanding
the above provision, each Holder shall have the full right to accelerate and
attempt to collect amounts due under their respective Notes without exercising
any remedy under the Security Documents with respect to the Collateral.

 

  1

   



 

3. Sharing of Proceeds. The proceeds received through enforcement of the liens
and security interests granted and provided for in the Security Documents shall
be shared among the Holders as follows:

 

(a) First, to the payment of any outstanding costs and expenses (including
attorneys’ fees) incurred by any of the Holders in enforcing such liens and
security interests and in protecting and collecting the proceeds of the
Collateral (“Foreclosure Costs”), to the extent such foreclosure costs have not
theretofore been reimbursed; and

 

(b) Second, to the payment of the unpaid principal and interest balance of the
Notes, pro rata in accordance with the then outstanding principal amounts of,
and accrued interest on, the Notes then outstanding at the time of any such
determination.

 

4. Removal of Agent. The Agent may be removed at any time by the holders of at
least 51% in aggregate principal amount of the Notes then outstanding by filing
with the Agent so removed and with the Company written evidence provided of such
action in that regard taken by such percentage of the Noteholders; provided,
that Puritan Partners may not be removed as Agent unless Puritan shall then hold
less than $50,000 in principal amount of Notes; provided, further, that such
removal may occur only if each of the other Noteholders shall then hold not less
than an aggregate of $500,000 in principal amount of Notes.

 

5. Resignation of Agent; Appointment of Successor Agent. In case at any time the
Agent (a) shall resign or shall be removed or (b) shall become incapable of
acting, or shall be adjudged a bankrupt or insolvent, or a receiver of the Agent
or of its property shall be appointed, or any public officer shall take charge
or control of the Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then a vacancy shall be deemed to
exist in the office of the Agent and a successor Agent may be appointed by the
holders of at least 51% in aggregate principal amount of the Notes then
outstanding by the filing with the successor Agent, the Company and the retiring
Agent of written evidence of the action in that regard taken by such percentage
of the Noteholders; provided that unless a successor Agent shall have been
appointed by the Noteholders as aforesaid, the Company by instrument executed by
order of its Board of Directors may appoint a temporary successor Agent to fill
such vacancy.

 

If no successor Agent shall have been appointed pursuant to the foregoing
provisions of this Section 5 or shall have accepted appointment within three
months after a vacancy shall have occurred in the office of Agent, the holder of
any Note then outstanding or the retiring Agent may apply to any court of
competent jurisdiction to appoint a successor Agent. The court to which a
Noteholder applies to have a successor Agent appointed, may appoint a successor
Agent as it deems proper.

 

  2

   



 

Any appointment of a successor Agent pursuant to this Section 5 shall become
effective upon acceptance of appointment by the successor Agent. Any successor
Agent appointed hereunder shall execute, acknowledge and deliver to its
predecessor Agent, and also to the Company, an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor Agent shall become effective and such successor Agent, without any
further act, deed or conveyance, shall become fully vested with all the
properties, rights, powers, trusts, duties and obligations of its predecessor
hereunder, with like effect as if originally named as Agent herein; but the
Agent ceasing to act shall nevertheless, on the written request of the Company
or of the successor Agent, or of the holders of at least 10% in aggregate
principal amount of the Notes then outstanding, execute, acknowledge and deliver
such instruments and so such other things as may reasonably be required for more
fully and certainly vesting and confirming in such successor Agent all such
rights, powers, trusts, duties and obligations of the predecessor Agent, and the
Agent ceasing to act shall also, upon like request, pay over, assign and deliver
to the successor Agent any money or other property which may then be in its
possession as Agent. Should any instrument from the Company be required by the
new Agent for more fully and certainly vesting in and confirming to such new
Agent such properties, rights, powers, trusts, duties and obligations, any and
all such instruments shall, on request, be executed, acknowledged and delivered
by the Company.

 

Upon acceptance of appointment by a successor Agent as provided in this Section
9, the Company shall mail notice by first class mail postage prepaid of the
succession of such Agent hereunder to the holders of all Notes at their
addresses as they shall appear on the registry books of the Company maintained
pursuant to this Agreement. If the Company shall fail to mail such notice within
10 days after acceptance of appointment by the successor Agent, the successor
Agent shall cause such notice to be mailed at the expense of the Company.

 

6. Consents, Approvals. Any consents, approvals, waivers or other decisions to
be made by Holders under the Security Documents shall be granted or denied by
Majority Holders.

 

7. Payment of Foreclosure Costs. Each Holder agrees to pay and reimburse the
other Holders for any foreclosure costs incurred by such Holder, to the extent
cash proceeds from the enforcement of the Security Documents are insufficient to
pay such costs.

 

8. No Third Party Benefit. This Agreement has been entered into by Holders for
their sole and exclusive benefit and neither Company nor any other person, firm
or corporation (other than Holders) shall be entitled to rely on any of the
agreements herein contained or assume that the Notes, the Security Documents and
the Collateral shall be administered in accordance with the provisions hereof.

 

9. Governing Law. This Agreement shall be governed under and construed under the
laws of the State of New York without regard to the conflicts of law principles
thereof.

 

10. Binding Effect. This Agreement shall inure to the benefit of and be binding
on the parties hereto and their respective heirs, administrators, personal
representatives, successors and assigns.

 

  3

   



 

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

12. Omnibus Signature Page. With respect to the holders of the August 2017
Notes, it is hereby agreed that the execution by the holders of the Amendment
and Waiver, in the place set forth therein, shall constitute their agreement to
be bound by the terms and conditions hereof and the terms and conditions of this
Agreement, with the same effect as if each of such separate but related
agreements were separately signed.

 

EXECUTED as of this __ day of May, 2018.

 



ONCOLIX, INC. (a Florida corporation)

   By:

Name:

Michael T. Redman Title: Chief Executive Officer

  

ONCOLIX, INC. (a Delaware corporation)

   

By:

Name:

Michael T. Redman

Title:

Chief Executive Officer

  

PURITAN PARTNERS, LLC, as agent

   

By:

Name:

Title:

  

HOLDERS OF THE AUGUST 2017 NOTES:

  

SEE OMNIBUS SIGNATURE PAGE FOR HOLDERS’ SIGNATURES

  

HOLDERS OF THE MAY 2018 NOTES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



4



 